Black, J.
This was an action brought by the appellee, Amanda McKinley, against the appellants, the American Wringer Company and William W. White.
The complaint was directed against both of the appellants, but the verdict and the judgment were against the appellant the American Wringer Company alone, without any mention therein of the other appellant or reference to him. The two defendants have jointly assigned alleged errors, and no error is assigned by either of them separately.
It is plain that no assignment of error could be available in favor of the appellant William W. White, who is not affected by the judgment of the court below.
An assignment of error in which a number of appellants join must be available for all of them, or it will not be available for any of them. King v. Easton, 135 Ind. 353; Carr v. Carr, 137 Ind. 232; Goss v. Wallace, 140 Ind. 541; Earhart v. Farmers Creamery, 148 Ind. 79; Hubbard v. Bell, 4 Ind. App. 180; Cannelton Water Co. v. Burkett, 13 Ind. App. 277; Supreme Council v. Boyle, 15 Ind. App. 342; Board, etc., v. Fraser, 19 Ind. App. 520; Ewbank’s Manual, §138.
Judgment affirmed.